NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 24, 2021*
                                Decided May 28, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 19-2785

CRAIG CESAL,                                       Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of Illinois

      v.                                           No. 16-CV-1064-SMY-RJD

DOUGLAS KRUSE, et al.,                             Staci M. Yandle,
    Defendants-Appellees.                          Judge.

                                      ORDER

       Craig Cesal is a federal inmate with diabetes and back pain. He contends that
healthcare workers at FCI Greenville violated the Eighth Amendment by intentionally
mistreating these two conditions during his last six months at the prison. Relying on
undisputed evidence of the professional aid that Cesal received to address his diabetes
and back pain, the district court entered summary judgment for the defendants. On




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2785                                                                         Page 2

appeal, Cesal argues that bad-faith treatment created a triable issue of fact, but because
his argument is not supported by evidence, we affirm.

       Regarding diabetes, Cesal contends that trouble began in September 2014 when
Greenville discontinued his free, nighttime diabetic snack. Up until then, the prison
provided diabetic inmates with a free diabetic snack every evening to help stabilize
their blood sugar. Following national guidelines, Greenville’s policy changed so that
only inmates with a history of hypoglycemic episodes (dangerous drops in blood sugar)
were given the snack; others were encouraged to buy healthy food at the commissary to
keep on hand. The available menu included unsalted saltine crackers and peanut butter,
meat, and cheese—all suggested for people with diabetes. Cesal did not qualify for free
snacks because he had no significant hypoglycemic episodes before September 2014.

       After the free snacks ended, Cesal reported some minor hypoglycemic incidents
at night, which medical staff addressed, determined were unrelated to a lack of night
snacks, and resolved. In each instance, tests showed low blood sugar, but he appeared
otherwise asymptomatic. After the first incident, a physician’s assistant told him that
low blood sugar at night was common for people with Type II diabetes like his. She told
him that his glucometer had recorded similar occurrences months before the snack was
discontinued, and it was best treated by a change in medication. She reduced his dose
of glyburide, which can cause hypoglycemia, and replaced it with sliding-scale insulin
to be given based on blood-sugar checks. And whenever he had a hypoglycemic
episode, he received a free diabetic snack or a form of glucose. Later, when a doctor
found that his blood-sugar levels were running high, the doctor planned to adjust the
insulin prescription until it was under control.

       While medical staff adjusted Cesal’s insulin, he sometimes had hyperglycemic
incidents (dangerously high blood sugar) before receiving his morning insulin and
hypoglycemic incidents afterward, but his doctor hypothesized a likely cause. The
doctor reviewed Cesal’s commissary purchases and found he had been ordering items
high in simple sugars (which can cause extreme swings in blood sugar) such as
chocolates, coffee cakes, and maple clusters. He advised Cesal to purchase healthier
snacks, such as unsalted crackers and peanut butter.

       During a short time in solitary confinement, when Cesal did not have access to
sugary commissary items, he consistently had lower blood sugar, but when he regained
that access, he had more hyper- and hypoglycemic incidents until he left Greenville.
Before his departure, in response to these incidents, medical staff adjusted his
medication. Cesal moved to FCI Terre Haute in March 2015, where the staff
No. 19-2785                                                                         Page 3

significantly increased his daily dose of insulin. Cesal has had no further problems with
hyper- or hypoglycemia.

       While at Greenville, medical staff also treated Cesal for chronic back pain. At one
point, the physician’s assistant discontinued his prescription for ibuprofen and offered
him Tylenol instead. She gave two reasons. First, she said that lab tests showed that his
kidney function was declining, and ibuprofen would make it worse. Second, a search of
Cesal’s cell turned up over 300 unused ibuprofen tablets. Separately, Cesal’s doctor later
told him that he did not need prescription pain relievers for his back pain and that he
should buy Tylenol from the commissary as needed. The doctor also noted that Cesal’s
kidney function improved once he stopped taking ibuprofen.

       Cesal brought this suit against his medical providers at Greenville under
Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and it
ended at summary judgment. In the district court, Cesal contended that the medical
staff was deliberately indifferent to his diabetes by cancelling his free snack in bad faith
and intentionally mismanaging his blood sugar levels. He argued also that the staff
showed deliberate indifference to his back pain by cancelling his ibuprofen prescription.
Cesal unsuccessfully moved the court to appoint an expert to assist him, and the district
court later entered summary judgment for the defendants.

       On appeal, Cesal challenges the entry of summary judgment. To avoid summary
judgment, Cesal needed to provide evidence from which a reasonable jury could
conclude that he had an objectively serious medical condition and that the defendants
were deliberately indifferent to it. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)
(en banc). The defendants stipulate that Cesal’s diabetes and back pain were objectively
serious, so the only question is whether Cesal marshaled sufficient evidence that they
were deliberately indifferent to these conditions—that is, whether they actually knew of
and disregarded a substantial risk of harm. Id.

        We start with the treatment of Cesal’s diabetes and conclude that no evidence
suggests that the defendants disregarded a substantial risk of harm. To the contrary,
they continually monitored his blood sugar, and they adjusted his medicine in response
to his symptoms. In particular, they reduced his dose of a drug that can cause
hypoglycemia, adjusted his insulin to reduce hyperglycemia, and advised him to avoid
sugary foods from the commissary. When Cesal had no access to those foods, his blood-
sugar levels improved. This attention and the results reflect reasonable treatment.
No. 19-2785                                                                          Page 4

       Cesal offers three responses, but none is sufficient to reverse the judgment. First,
he argues that the staff acted in bad faith and for secret motives, but he offers only
speculation and conjecture, which is insufficient. See Boss v. Castro, 816 F.3d 910, 916 (7th
Cir. 2016). Second, he argues that his treatment at Greenville did not control his
diabetes—only his treatment at Terre Haute worked—so Greenville’s staff was
deliberately indifferent. But his diabetes was managed well at Greenville before
September 2014, and in his last six months there it improved when he avoided sugary
items from the commissary. Moreover, evidence that at Terre Haute “some medical
professionals would have chosen a different course of treatment is insufficient” to show
indifference, Petties, 836 F.3d at 729, because no evidence suggests that Greenville’s staff
recklessly ignored him. Third, Cesal objects to the cancelled, free nightly snacks, but the
medical staff was following national guidelines, and they advised him that he could
buy his own healthy snacks. He replies that no healthy snacks were available, but the
menu shows that he could have bought unsalted crackers, peanut butter, meat, or
cheese. Also, he received a free, diabetic snack or a form of glucose when he reported a
hypoglycemic episode, again demonstrating that the staff at Greenville tried to treat his
medical needs.

        We also affirm the judgment regarding the treatment for Cesal’s chronic back
pain. Cesal argues that the physician’s assistant discontinued his ibuprofen prescription
in retaliation for waking her up at night to treat a hypoglycemic episode. But he
provides no evidence for this assertion and no direct evidence to refute the two reasons
she gave: that ibuprofen was damaging his kidneys and that he had hoarded hundreds
of ibuprofen pills in his cell. Cesal responds that the physician’s assistant had
previously seen the same lab results about his kidneys but had not then cancelled his
prescription. But this was before she learned about the hoarded pills—a fact that Cesal
does not address and which by itself reasonably justifies her decision. We thus see no
evidence from which a jury could find that she cancelled his prescription in order to
harm him.

        We affirm on this count for another reason, too: Cesal provided no evidence that
Tylenol, as an alternative to ibuprofen, was insufficient to treat his pain. If Cesal was
not harmed by the switch (and there is no evidence that he was) a jury could not find
that medical staff “disregarded a substantial risk of harm.” Petties, 836 F.3d at 728. In
fact, his doctor (who had no part in deciding to cancel his ibuprofen) later opined that
no prescription pain medicine was needed to treat his back pain on a regular basis and
that he could purchase Tylenol from the commissary as needed.
No. 19-2785                                                                       Page 5

       Finally, we address Cesal’s motion for the court to appoint an expert. We review
such a decision for abuse of discretion. Ledford v. Sullivan, 105 F.3d 354, 358 (7th Cir.
1997). The issue before the court was whether the defendants were deliberately
indifferent to Cesal’s medical needs; as Cesal presents his claims, it was a question of
motive—alleged bad faith, secret motives, and retaliation. We have said that such a
claim usually will not require an expert, id., and it did not require one here.

                                                                             AFFIRMED